United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1190
                                ___________

Ronald Stodghill,                      *
                                       *
             Plaintiff/Appellee,       *
                                       *
       v.                              *
                                       *
Wellston School District; Dorothy      *
Moore, in her official capacity as the *
elected Board of Directors of the      *
Wellston School District; Dwight       *
Whitfield, in his official capacity as *   Appeal from the United States
the elected Board of Directors of the  *   District Court for the
Wellston School District; Linda        *   Eastern District of Missouri.
Whitfield, in her official capacity as *
the elected Board of Directors of the  *
Wellston School District; Deserata     *
Hughes, in her official capacity as    *
the elected Board of Directors of the  *
Wellston School District; Donald       *
Gardner, in his official capacity as   *
the elected Board of Directors of the  *
Wellston School District,              *
                                       *
             Defendants,               *
                                       *
Charles Brown, individually and as     *
member of the Special Administrative *
Board of the Wellston School District; *
Gary Beals, individually and as member *
of the Special Administrative Board    *
of the Wellston School District;       *
Cassandra M. Hollins-Wallace,          *
individually and as member of the     *
Special Administrative Board of the   *
Wellston School District,             *
                                      *
             Defendants/Appellants.   *
                                 ___________

                             Submitted: November 14, 2007
                                Filed: January 9, 2008
                                 ___________

Before RILEY, BOWMAN, and SMITH, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

       Ronald Stodghill (Stodghill) filed suit against Missouri’s Wellston School
District (district), members of the district’s Board of Directors, and members of a
Special Administrative Board (SAB) charged with temporary administration of the
district. Stodghill alleged the SAB was appointed to administer the district after the
school district lost accreditation, and thereafter Stodghill’s employment as the
district’s superintendent was ended. Stodghill’s complaint claimed one or more of the
SAB members made stigmatizing public comments about Stodghill in connection with
his severance. Stodghill sought damages and a name-clearing hearing to vindicate his
liberty interest in his good name.

       The SAB members moved to dismiss the claim on the basis of qualified
immunity. The district court denied the motion to dismiss, finding Stodghill’s
complaint alleged sufficient facts to thwart a claim of qualified immunity. The school
district appeals, and we reverse.




                                         -2-
I.      BACKGROUND
        Stodghill filed suit against the district, alleging the following facts.1 Stodghill
had served as the superintendent of the district since 1984. Stodghill’s contract
included a provision that his employment could be terminated before the contract’s
set expiration “in accordance with the terms of the contract, applicable law, Board
regulations and policies.” In 2003, the district failed to meet accreditation
requirements. In 2005, in order to maintain provisional accreditation, the district
needed a certain number of points under the Missouri School Improvement Program
(MSIP), a methodology used by the State Board of Education to evaluate Missouri
public school programs for accreditation purposes. As a part of the MSIP, students’
reading level performance was tested as part of the Missouri Assessment Program
(MAP). After initially appearing to meet the required testing levels under the MAP
tests, the district’s scores were disallowed because the scores improved too greatly to
be considered legitimate.

       Under Missouri law, whenever a school district is unaccredited for two
successive years, “its corporate organization shall lapse.” Mo. Rev. Stat.
§ 162.081(1). In June 2005, the state board of education declared the district “lapsed”
and appointed a three member SAB to administer the district. Missouri law provides
the state board of education may appoint such a board, which is authorized “to retain
the authority granted to a board of education for the operation of all or part of the
district[.]” Mo. Rev. Stat. § 162.081(4)(1). Missouri law also states “the [SAB] . . .
shall [not] be considered a successor entity for the purpose of employment contracts,
unemployment compensation payment . . . or any other purpose.” Mo. Rev. Stat.
§ 162.081(7).




      1
        The defendants do not dispute the facts for the purposes of the motion to
dismiss, and challenge only the legal determination of qualified immunity based upon
the facts alleged in Stodghill’s complaint.

                                           -3-
       Stodghill alleged that in June of 2005, the district stopped paying his salary, and
a SAB member instructed Stodghill to vacate his office. Stodghill claimed he was
never formally told he had been terminated, but he concluded this was the case.
Stodghill also alleged the SAB members “represented to the public through the print
and electronic media that: a. Cheating had occurred in the Wellston School District
on its MAP tests, and particularly at the high school, which was the reason that
students achieved higher test scores than in previous years . . . [and] b. The District
failed to receive even provisional accreditation under [Stodghill’s] leadership.”

       Stodghill filed suit against, inter alia, the SAB board members in both their
official and individual capacities. Stodghill raised a wide array of claims under both
statutory and constitutional provisions. Pertinent to this appeal, Stodghill sought
damages and a “name clearing hearing” to vindicate his liberty interest in his good
name.

       The district court noted, “An employee’s liberty interests are implicated where
the employer levels accusations at the employee that are so damaging as to make it
difficult or impossible for the employee to escape the stigma of those charges.”
(quoting Winegar v. Des Moines Ind. Cmty. Sch. Dist., 20 F.3d 895, 899 (8th Cir.
1994)). The district court also recognized such a liberty interest may arise “in
connection with a discharge.” (quoting Green v. St. Louis Hous. Auth., 911 F.2d 65,
69 (8th Cir. 1990)).

      The SAB members sought qualified immunity. The district court addressed the
SAB members’ arguments that (1) the SAB was not Stodghill’s employer, (2) the
SAB did not actually terminate Stodghill, because his contract was terminated by
operation of law, rather than any affirmative act of the SAB, and (3) the statements
Stodghill alleged the SAB members made were too “broad and vague . . . [to]
necessarily refer to [Stodghill].”



                                           -4-
       The district court rejected the SAB members’ contentions, and the SAB
members filed a motion to reconsider the denial of qualified immunity. The SAB
members alternatively asked the district court to dismiss Stodghill’s complaint for
failure to meet federal pleading requirements, or to order Stodghill to provide
additional facts so the SAB members could “have a meaningful opportunity to show,
before discovery, that alleged actions by them were objectively reasonable in light of
clearly established law.” The district court denied these requests.

       On appeal, the SAB members contend the district court erred in denying
qualified immunity. First, the SAB members argue Stodghill cannot demonstrate he
was sufficiently stigmatized by the alleged statements. Second, the SAB members
contend they were not Stodghill’s employer, and the alleged statements were not made
in connection with Stodghill’s separation from employment, because the separation
occurred via operation of law. Finally, the SAB members assert the district court
should have, at least, granted their motion for a more definite statement of the
allegations in order to address more fully the issue of qualified immunity. Because
the alleged statements were not, as a matter of law, sufficiently stigmatizing, we
reverse.

II.    DISCUSSION
       “This court reviews the district court’s conclusion on the qualified immunity
issue de novo . . . looking at the record in the light most favorable to the party
opposing the motion, drawing all inferences most favorable to that party.” Gunter v.
Morrison, 497 F.3d 868, 873-74 (8th Cir. 2007) (citation, alterations and internal
quotation marks omitted). “A complaint should not be dismissed for failure to state
a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in
support of his claim which would entitle him to relief.” Burton v. Richmond, 276
F.3d 973, 975 (8th Cir. 2002) (citation omitted). “When analyzing the adequacy of
a complaint’s allegations under Federal Rule of Civil Procedure 12(b)(6), we must



                                         -5-
accept as true all of the complaint’s factual allegations and view them in the light most
favorable to the Plaintiffs.” Id. (citation omitted).

       A procedural due process right to a name clearing hearing under certain
circumstances is clearly established. See Board of Regents v. Roth, 408 U.S. 564, 573
& n.12 (1972); Putnam v. Keller, 332 F.3d 541, 546-47 (8th Cir. 2003). “A
government employee is entitled to procedural due process in connection with being
discharged from employment only when he has been deprived of a constitutionally
protected property or liberty interest.” Shands v. City of Kennett, 993 F.2d 1337,
1347 (8th Cir. 1993) (citation omitted). “To establish protected liberty interests,
plaintiffs [are] required to establish that a [government] official, in connection with
discharging plaintiffs, publicly made allegedly untrue charges against them that would
stigmatize them so as to seriously damage their standings and associations in their
community, or foreclose their freedom to take advantage of other employment
opportunities.” Id. (citations omitted); see also Roth, 408 U.S. at 573-74.


      A.     The Alleged Statements
       In reviewing whether allegedly defamatory statements are sufficient to warrant
a right to a name clearing hearing, “[t]he requisite stigma has generally been found
when an employer has accused an employee of dishonesty, immorality, criminality,
racism, and the like.” Buchholz v. Aldaya, 210 F.3d 862, 866 (8th Cir. 2000) (citation
omitted). Upon first blush, it appears as though one of the two statements Stodghill
alleges might rise to this level. However, upon closer inspection, neither statement
suffices.


       Stodghill alleged the SAB members “represented to the public through the print
and electronic media that: a. Cheating had occurred in the Wellston School District
on its MAP tests, and particularly at the high school, which was the reason that



                                          -6-
students achieved higher test scores than in previous years . . . [and] b. The District
failed to receive even provisional accreditation under Plaintiff’s leadership.”


       The district court correctly noted, “As a preliminary matter, only the first of the
alleged representations can potentially form the basis of a liberty interest claim . . .
[because a]llegations about [Stodghill’s] job performance do not rise to an actionable
level.” The district court’s assessment of the second alleged statement is correct. See
Mascho v. Gee, 24 F.3d 1037, 1039 (8th Cir. 1994) (“Unsatisfactory performance or
general misconduct are insufficient to create a stigma that implicates an employee’s
liberty interest in his reputation.” (citation omitted)). In Mascho, Mascho’s employer
publicly accused Mascho of “not performing the functions of a supervisor.” Id.
Mascho’s employer also advanced as a reason for terminating Mascho, that Mascho
failed to comply with the spirit of a drug-free workplace policy when he failed to
report suspected drug usage. Id. We distinguished claims of general misconduct or
unsatisfactory performance from claims involving direct dishonesty, immorality,
criminality or racism. Id. Even though Mascho, as the supervisor, was accused of
looking the other way and failing to report suspected drug usage, we characterized this
as an accusation of unsatisfactory performance, and held such an accusation was
insufficient “to create the level of stigma necessary to implicate Mr. Mascho’s liberty
interest in his reputation.” Id.


       Stodghill asserts the first statement challenges his honesty. Stodghill contends
the statement did not “generally and/or generically accuse[] [Stodghill] of misconduct,
but of cheating within the District on its MAP tests.” Stodghill further contends,
“Apparently, the [SAB members] do not consider public allegations of cheating
involving Stodghill to be a public comment related to dishonesty.”


       This characterization of Stodghill’s complaint is unavailing. Stodghill did not
allege the SAB members accused him of cheating. Rather, Stodghill alleged the SAB

                                           -7-
members stated, “Cheating had occurred in the Wellston School District on its MAP
tests, and particularly at the high school, which was the reason that students achieved
higher test scores than in previous years . . . .” The SAB members’ statement that
cheating had occurred under Stodghill’s watch is not a direct assault on Stodghill’s
honesty. Rather, the charge challenges Stodghill’s performance in effectively
overseeing the district. The statement is relatively analogous to the accusation in
Mascho that the plaintiff had failed to report suspected drug usage. In Mascho, the
plaintiff was not accused of having used drugs, only of unsatisfactory performance in
overseeing the drug-free workplace policy. Mascho, 24 F.3d at 1039. Similarly,
according to Stodghill’s complaint, the SAB members did not accuse Stodghill of
cheating, but simply stated cheating occurred on his watch.2 Dishonesty, immorality,
criminality, racism or other similar stigma relating to Stodghill cannot be inferred
from the general cheating charge.

       Stodghill’s complaint fails to allege a sufficiently stigmatizing statement, and
the SAB members are entitled to qualified immunity. Because we conclude the SAB
members are entitled to qualified immunity on this basis, we need not discuss the
remaining contentions. See Gier v. Educ. Serv. Unit No. 16, 66 F.3d 940, 944 (8th
Cir. 1995).


III.   CONCLUSION
      We reverse the district court’s judgment and remand with instructions to grant
the SAB members’ motion to dismiss on the basis of qualified immunity.
                          ______________________________




       2
        The SAB members did not publically assert Stodghill condoned the cheating,
or that Stodghill was even aware of the cheating. During oral argument, Stodghill
allowed no further clarification or specificity could be alleged.
                                          -8-